DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 10--16, filed 05/04/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20170300654 granted to Stein et al. (previously cited) in view of US Pat Pub No. 20180253530A1 granted to Goldberg et al. (previously cited) for claims 1-3, 6-7, 11-12, 15-25; and further in view of US Pat Pub No. 20160063191A1 granted to Vesto et al. (previously cited). See details below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-7, 11-12, 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20170300654 granted to Stein et al. (hereinafter “Stein”) in view of US Pat Pub No. 20180253530A1 granted to Goldberg et al. (hereinafter “Goldberg”).
Regarding claim 1, Stein discloses a method for mobile triage of a patient in an ambulance (e.g. para 0009), the method comprising: during a time period, wherein the patient is arranged within the ambulance during at least portion of the time period (e.g. para 0009): receiving, at a first client application executing on a first mobile user device (e.g. para 0067, 0091, 0112 and para 0144, fig 10), the first mobile user device operated by an emergency responder (e.g. fig. 10), a request to initiate a stroke test at the first client application (e.g. para 0058, 0068, fig. 10, “stroke”); at the first client application, initiating the stroke test (e.g. para mobile user device, at least one of a photo and a video of the patient (e.g. para 0038); at a remote computing system, determining, based on the at least one of a photo and a video of the patient (e.g. para 0041, 0071, claim 31), at the first client application: - displaying a set of specialist options; - receiving a selection of a selected specialist from the set of specialist options, wherein the selected specialist is associated with a second user device executing a second client application (e.g. para 0071, step being performed by the operations center); - requesting a video call with the selected specialist at the second client application and in response to the selected specialist accepting the video call, establishing a communication between the first and second client applications (e.g. para 0041 “the operations center is configured to provide real-time communication between at least one medical personnel in a vehicle with the telemedicine system, the at least one physician, and at least one medical personnel at a receiving hospital”) at the first client application, automatically updating a destination of the ambulance based on an input from the selected specialist (e.g. para 0072).
Although Stein discloses performing a stroke assessment, but fails to explicitly disclose entering at least one of: a level of consciousness of the patient; a rating of a set of patient answers to a set of questions; a rating of a motor function of the patient; entering, patient demographic information; analyzing the video for at least one of: - a facial droop parameter; - a gaze deviation parameter; and - an arm drift parameter. 
Goldberg teaches a similar system and method for detecting stroke onset in a timely manner which analyzes real-time user data to determine the presence of an abnormal event 

Regarding claim 2, Stein as modified by Goldberg (hereinafter “modified Stein”) renders the method of claim 1 obvious as recited hereinabove, Stein discloses further comprising, in response to the stroke score exceeding a predetermined threshold, prompting the selection of the selected specialist at the first client application (e.g. para 0071, operations center deciding and selecting appropriate destination based on stroke test).  

Regarding claim 3, modified Stein renders the method of claim 1 obvious as recited hereinabove, Stein discloses further comprising checking for a set of criteria to be completed prior to initiating the video call with the selected specialist, wherein the set of criteria comprises: " an entry of the patient demographic information; " the stroke score (e.g. para 0087); Goldberg teaches the at least one of: " the facial droop parameter; " the gaze deviation parameter; and " the arm drift parameter (e.g. para 0052 “face drooping, numb, …arm is weak or numb” is also disclosed to be used in detecting early stroke).  



Regarding claim 6, modified Stein renders the method of claim 1 obvious as recited hereinabove, Stein discloses wherein the stroke score is calculated at a computing subsystem of the first mobile user device (e.g. para 0192).  

Regarding claim 7, modified Stein renders the method of claim 1 obvious as recited hereinabove, Stein teaches using the operations center to determine availability and presenting it to the ambulance, while Goldenberg teaches further comprising displaying, at the first client application, an availability of each of the set of specialists (e.g. paras 0146, 0149 “The exchange can then suggest a most applicable available specialist to the patient, which leads to a treatment specialist to help the patient.”).  

Regarding claim 11, modified Stein renders the method of claim 1 obvious as recited hereinabove, Stein teaches wherein the second client application is configured to display the stroke test, the stroke score, the patient demographic information (as taught by Goldberg), and 

Regarding claim 12, modified Stein renders the method of claim 1 obvious as recited hereinabove, Stein teaches further comprising updating the destination based on the video call (e.g. para 0041, 0059 discussing finding appropriate facility).  

Regarding claim 15, modified Stein renders the method of claim 1 obvious as recited hereinabove, Stein teaches further comprising updating a set of navigation instructions of the ambulance based on the updated destination (e.g. para 0059, determining appropriate facitlity would require providing some sort of instructions to the ambulance since the test is being done while the patient is being driven in the ambulance during the test).  

Regarding claim 16, modified Stein renders the method of claim 1 obvious as recited hereinabove, Stein teaches wherein the communication comprises a messaging thread (e.g. para 0144, 0153).  

Regarding claim 17, Stein discloses a method for mobile triage of a patient  (e.g. para 0009), the method comprising: * during a time period, wherein the patient is arranged within the ambulance during at least portion of the time period (e.g. para 0009):  " receiving, at a first client application executing on a first mobile user device (e.g. para 0067, 0091, 0112 and para 0144, fig 10), the first mobile user device operated by an emergency responder  (e.g. fig. 10), a request to initiate a stroke test at the first client application  (e.g. para 0058, 0068, fig. 10, “stroke”); " at the first client application, initiating the stroke test (e.g. para 0068); " mobile user device, at least one of a photo and a video of the patient  (e.g. para 0038); " determining, based on the at least one of a photo and a video of the patient, a stroke parameter associated with the patient (e.g. para 0153) ; a second user device executing a second client application (e.g. para 0071, step being performed by the operations center); - requesting a communication with the selected specialist at the second client application; " in response to the selected specialist accepting a request for communication, establishing the communication between the first and second client applications ; and " at the first client application (e.g. para 0041 “the operations center is configured to provide real-time communication between at least one medical personnel in a vehicle with the telemedicine system, the at least one physician, and at least one medical personnel at a receiving hospital”), automatically updating a destination of the ambulance based on an input from the selected specialist (e.g. para 0072).  
Although Stein discloses performing a stroke assessment, but fails to explicitly disclose receiving demographic information analyzing the video for at least one of: - a facial droop parameter; - a gaze deviation parameter; and - an arm drift parameter. 

Goldberg teaches a similar system and method for detecting stroke onset in a timely manner which analyzes real-time user data to determine the presence of an abnormal event analyses to generate a plurality of impairment characteristics which provides the advantage of detecting and assessing the onset of a stroke with the need for multiple specialized devices (e.g. para 0053 “systems and methodologies for timely recognition of stroke symptoms using a portable personal device”). The system provides a request to initiate a stroke test at the first 

Regarding claim 18, modified Stein renders the method of claim 17 obvious as recited hereinabove, Goldberg teaches wherein the stroke test comprises receiving, at the first client application, an entry of at least the following: " a level of consciousness of the patient; " a rating of a set of patient answers to a set of questions; and " a rating of a motor function of the patient (e.g. paras 0059-0060 “speech analytics module… monitoring speech to determine abnormality and degree of impairment 614”).  

Regarding claim 19, modified Stein renders the method of claim 17 obvious as recited hereinabove, Goldberg teaches wherein the stroke parameter comprises at least one of: " a 

Regarding claim 20, modified Stein renders the method of claim 17 obvious as recited hereinabove, modified Stein renders the method of claim 17, wherein the communication comprises a video call (e.g. para 0041 “the operations center is configured to provide real-time communication between at least one medical personnel in a vehicle with the telemedicine system, the at least one physician, and at least one medical personnel at a receiving hospital”).

Regarding claim 21, modified Stein renders the method of claim 17 obvious as recited hereinabove, Stein teaches wherein the stroke score is automatically calculated at a remote computing system (e.g. para 0071, operations center) and Goldberg teaches wherein the stroke parameter is automatically determined based on a set of machine learning processes at the remote computing system (e.g. figs 3-6, collecting data set and training data models).  

Regarding claim 22, modified Stein renders the method of Claim 1 obvious as recited hereinabove, Stein teaches further comprising automatically triggering an updated set of navigation instructions at a third client application based on the updated destination (e.g. para 0071, operations center transmitting data and analysis). 

Regarding claim 23, modified Stein renders the method of claim 22 obvious as recited hereinabove, Stein teaches wherein the third client application is executing on the first mobile 

Regarding claim 24, modified Stein renders the method of Claim 1 obvious as recited hereinabove, wherein the emergency responder is arranged within the ambulance (e.g. para 0072).

Regarding claim 25, modified Stein renders the method of Claim 1 obvious as recited hereinabove, wherein the first mobile user device is a mobile phone(e.g. para 0144).     

Claims 4-5, and 8-10 and 16-14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Stein as applied to claims 1-3, 6-7, 11-12, 15-25 above, and further in view of US Pat Pub No. 20160063191A1 granted to Vesto et al. (hereinafter “Vesto”).
Regarding claim 4, modified Stein renders the method of claim 1, further comprising displaying, at the first client application, wherein the patient is arranged in the ambulance, and wherein the destination is one of the set of points of care (e.g. para 0071, 0094, 0177 providing navigation). but fails to disclose displaying a map including a set of points of care proximal to a current location of the ambulance. Vesto teaches a system for determining and providing information in order to improve connection within a heathcare system. Vesto teaches  providing a map including a set of points of care proximal to a current location (e.g. para 0143 “the connection optimizer can resolve for an optimum specialist to which a patient should be referred given patient's preferences, date/time, location,”). This allows the patient to find the most suitable specialist which would provide the predictable result of eliminating unnecessary 

Regarding claim 5, modified Stein as further modified by Vesto renders the method of claim 4, Stein teaches further comprising displaying at the map (e.g. para 0177 navigation), a number of beds available at each of the points of care (e.g. paras 0146, 0149 “The exchange can then suggest a most applicable available specialist to the patient, which leads to a treatment specialist to help the patient.”).  

Regarding claim 8, modified Stein renders the method of claim 7 obvious as recited hereinabove, but fails to disclose further comprising displaying, at the first client application, a time since active for each of the set of specialists, wherein the time since active for the selected specialist quantifies a time since the selected specialist was active on the second client application.  However, Vesto teaches displaying, at the first client application, a time since active for each of the set of specialists, wherein the time since active for the selected specialist quantifies a time since the selected specialist was active on the second client application (e.g. paras 0146, 0149 “The exchange can then suggest a most applicable available specialist to the patient, which leads to a treatment specialist to help the patient.”, “The exchange can then suggest a most applicable available specialist to the patient, which leads to a treatment  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of modified Stein with the teachings of Vesto to provide the patient the ability to select the most appropriate specialist to allow the patient to find the most suitable specialist which would provide the predictable result of eliminating unnecessary visits.

Regarding claim 9, modified Stein renders the method of claim 1 obvious as recited hereinabove, but fails to disclose wherein, in an event that the specialist does not answer the call in a predetermined amount of time, a second specialist is automatically selected and called. Vesto teaches wherein, in an event that the specialist does not answer the call in a predetermined amount of time, a second specialist is automatically selected and called (e.g. para 0149 “The patient has the option to request additional information from each specialist which is mediated via the healthcare exchange.” it is understood that the patient can interact with the specialist prior to choosing the specialist which would allow the patient not to choose a specialist if the specialist is non-responsive).

Regarding claim 10, modified Stein as further modified by Vesto renders the method of claim 9 obvious as recited hereinabove, wherein the predetermined amount of time is 2 minutes or less (e.g. para 0149-0150, it is noted that the time to consider non-responsive is considered to be optimizable by the patient adding the specialist to be within seconds or minutes. It is understood that since the condition detected is a stroke, it would be unfeasible to 

Regarding claim 13, modified Stein renders the method of claim 1 obvious as recited hereinabove, Vesto teaches further comprising, in response to updating the point of care, establishing a communication between the first client application and a third client application, the third client application executing on a third user device associated with a second specialist, wherein the second specialist is located at the point of care and part of a care team of the patient (e.g. para 0149, “once the patient has selected the specialist to visit, the graph database is updated which results in the specialist being notified and granted access to view the referral information from the Primary Care Provider” and para 0150, patient care circle team).

Regarding claim 14, modified Stein renders the method of claim 1 obvious as recited hereinabove, further comprising, in response to updating the point of care, establishing a communication between the second client application and a third client application, the third client application executing on a third user device associated with a second specialist, wherein the second specialist is located at the point of care and part of a care team of the patient (e.g. para 014-0150 and 0152, “specialists and referrals to join a healthcare social graph (e.g. a referral exchange) which is also stored in a care connection graph database”).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792